DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/20/22.
Applicant's election with traverse of Group II in the reply filed on 07/20/22 is acknowledged. The traversal is on the ground(s) that it would not be unduly burdensome to perform a search on all of the claims together in the present application.  This is not found persuasive because there would be a serious search and examination burden if restriction were not required. Moreover, as set forth in the restriction requirement, the special technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/20/22.
The reply filed 07/20/22 affects the application 16/966,402 as follows:
1.     Claim 18 has been amended. Withdrawn claims 2-17 have been canceled. New claims 19-29 have been added.  Claims 18-29, the invention of Group II is prosecuted by the examiner.  Claim 1 is withdrawn.  Withdrawn claim 1 is not indicated or indexed as being withdrawn. Appropriate correction with respect to the status or indexing of the withdrawn claim 1 is required. 
2.     The responsive is contained herein below.
Claims 1, 18-29 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20, 21, 23, 29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 20 recites the broad recitation “said alginic acid is an alginic acid having an average molecular weight comprised between about 50 KDaltons and about 1000 KDaltons” and the claim also recites “preferably said alginic acid has an average molecular weight comprised between about 100 KDaltons and about 800 KDaltons” which is the narrower statement of the range/limitation.  Regarding claim 20, the phrase “preferably said alginic acid has an average molecular weight comprised between about 100 KDaltons and about 800 KDaltons" render the claim indefinite because it is unclear whether the limitations following the term “preferably” is part of the claimed invention.  See MPEP § 2173.05(d). 
Similarly, claim 21 recites the broad recitation “said alginic acid is an alginic acid having an average molecular weight comprised between about 200 KDaltons and about 600 KDaltons” and the claim also recites “preferably said alginic acid has an average molecular weight comprised between about 300 KDaltons and about 400 KDaltons” which is the narrower statement of the range/limitation.  Regarding claim 21, the phrase “preferably said alginic acid has an average molecular weight comprised between about 300 KDaltons and about 400 KDaltons” render the claim indefinite because it is unclear whether the limitations following the term “preferably” is part of the claimed invention.  See MPEP § 2173.05(d). 
Similarly, claim 23 recites the broad recitation “an alginate salt” and the claim also recites “preferably said alginate salt is selected from among the group consisting of sodium alginate, potassium alginate, calcium alginate and magnesium alginate” which is the narrower statement of the range/limitation.  Regarding claim 23, the phrase “preferably said alginate salt is selected from among the group consisting of sodium alginate, potassium alginate, calcium alginate and magnesium alginate” render the claim indefinite because it is unclear whether the limitations following the term “preferably” is part of the claimed invention.  See MPEP § 2173.05(d). 
Similarly, claim 29 in (a) recites the broad recitation “between 20% and 70% with respect to the total weight of the mixture” and the claim also recites “preferably between 40% and 60%” which is the narrower statement of the range/limitation.  Regarding claim 29, the phrase “preferably between 40% and 60%” render the claim indefinite because it is unclear whether the limitations following the term “preferably” is part of the claimed invention.  See MPEP § 2173.05(d). 
Similarly, claim 29 in (b) and (c) recites the broad recitation “an amount by weight comprised between 5% and 30% with respect to the total weight of the mixture” and the claim also recites “preferably it is present at an amount by weight comprised between 10% and 25%” which is the narrower statement of the range/limitation.  Regarding claim 29, the phrase “preferably it is present at an amount by weight comprised between 10% and 25%” render the claim indefinite because it is unclear whether the limitations following the term “preferably” is part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 19, 23, 24, 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Axford et al. (US 20050069583 A1) in view of Smart et al. (Journal of the Royal Society of Medicine, Volume 83 September 1990, 554-556), Tsoukali et al. (Annals of Gastroenterology (2013) 26, 1-6).
Claim 18 is drawn to a method comprising administering a composition in solid form comprising: (a) an alginic acid or a relative salt thereof of an alkaline metal or of an alkaline earth metal; (b) a bicarbonate salt of an alkaline metal or alkaline earth and/or a carbonate salt of an alkaline metal or alkaline earth; and (c) a simethicone and/or dimethicone, to a patient having 
extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx, the epiglottis, the oral cavity, the nasal cavity, the paranasal sinus, the ear canal, comprising the Eustachian tubes and the middle ear, the eyeball (or the eye) and the periocular region, comprising the conjunctiva and the nasolacrimal.
Axford et al. disclose a solid ingestible composition comprising: an alginate; a bicarbonate and/or carbonate; and a C2-C5 polyol or poly(C2-C5 alkylene glycol) (see abstract).
Furthermore, Axford et al. disclose that their invention relates to pharmaceutical compositions, and in particular to composition for the treatment of reflux oesophagitis, gastritis, dyspepsia or peptic ulceration or for use as a sustained releasing or targeted delivery compositions (see page 1, [0001]). Also, Axford et al. disclose that reflux oesophagitis occurs when small amounts of gastric juice, food and/or bile acids pass into the lower part of the oesophagus and cause oesophageal inflammation accompanied by pain which may manifest itself in the form of heartburn (see page 1, [0002]). In addition, Axford et al. disclose that the composition of their invention comprises an alginate. Any alginate may be used, but it is especially desirable to use an alkali metal salt of an alginate, such as sodium or potassium alginate (see page 1, [0012]). 
Also, Axford et al. disclose that examples of bicarbonates are alkali metal bicarbonates such as sodium and potassium bicarbonate and alkaline earth metal bicarbonates. One or two or more different bicarbonates may be used. Examples of carbonates are alkali metal carbonates such as sodium and potassium carbonate and alkaline earth metal carbonates such as calcium and magnesium carbonate (see page 1, [0014]).
Also, Axford disclose that the compositions can generally have a content of alginate of from 2 to 90 wt %, preferably 5 to 50 wt %, based on the total weight of the composition (see page 1, [0013]), and that the bicarbonate may be present in the composition in an amount of 1.5 to 35 wt % (see page 1, [0016]). 
The difference between Applicant’s claimed method and the method taught or suggested by Axford et al. is that Applicant’s composition also comprises a dimethicone.  
Smart et al. disclose that fifty-three patients with symptomatic reflux oesophagitis were entered into a single centre randomized study comparing the effects of a dimethicone/antacid (Asilone Gel) and an alginate/ antacid (Gaviscon liquid) on symptoms and endoscopic changes over an 8-week period (see summary). Also, Smart et al. disclose that both treatments significantly improved heartburn, acid regurgitation and flatulence. Dimethicone/antacid but not alginate/antacid, produced a significant improvement in oesophagitis, oesophageal ulceration and histological grade of inflammation over the 8-week treatment period so that 14 patients treated with dimethicone/antacid and 10 with alginate/antacid had normal endoscopic oesophageal appearances at the end of the study (see summary). In addition, Smart et al. disclose that the alginate preparation (AA) has much less acid neutralizing capacity (e.g.; for gastric acid suppression in the treatment of reflux disease) than the dimethicone preparation (DA) which has also been reported in having local mucosal protective properties (see page 556, left col., last paragraph to right col. 1st paragraph; see also left col., last 8 lines). Also, Smart et al. disclose that alginate preparations with a greater antacid content are now available and these might be expected to give better symptomatic relief in gastrooesophageal reflux, AA has been found to cause a significant reduction in oesophageal acidity but others have been unable to confirm these findings (see page 556, right col., 1st two paragraph). This means or implies that better treatment or symptomatic relief in gastrooesophageal reflux using alginate is required for patients or subjects such as those treated by Smart et al.  Also, Smart et al. disclose the use of the dimethicone in an amount of about 12 wt% (i.e.; (250 mg dimethicone/2157 mg total for all ingredients) x 100 = 11.6 wt%) (see page 554, Table 1). 
Furthermore, Smart et al. disclose that the antacid combinations DA and AA are both equally effective in providing relief of symptoms of gastro-oesophageal reflux. Since about
50% of patients with reflux symptoms do not have clear endoscopic evidence of oesophagitis, these agents will often suffice alone to provide effective symptomatic treatment (see page 556, left col., 3rd paragraph). In addition, Smart et al. disclose that their findings suggest that dimethicone/antacid and alginate/antacid are equally effective in treating symptomatic reflux oesophagitis although dimethicone/antacid may have an advantage in improving oesophageal histological appearances (see page 554, left col., 1st paragraph).
Tsoukali et al. disclose that gastroesophageal reflux disease (GERD) is a commonly diagnosed chronic disorder in the western countries. According to the Montreal Classification, GERD is defined as a condition that develops when the reflux of stomach contents causes troublesome symptoms and/or complications. Despite the fact that GERD typically presents with esophageal symptoms such as heartburn and regurgitation, it may also present with extraesophageal symptoms. The most common extraesophageal manifestations of GERD include chronic cough, asthma and laryngitis (see page 1, left col., 1st paragraph; see also Table 1; see also abstract). Tsoukali et al. disclose that one of the two mechanisms proposed to explain extraesophageal syndromes caused by GERD involves irritation which occurs with the entrance of gastroduodenal contents into the pharynx and larynx (see page 1, left col., 2nd paragraph).
Furthermore, Tsoukali et al. disclose that reflux esophagitis is a constituent syndrome of GERD (see page 1, Table 1).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal, and a bicarbonate salt of an alkaline metal or alkaline earth and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition dimethicone which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.
One having ordinary skill in the art would have been motivated, to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal, and a bicarbonate salt of an alkaline metal or alkaline earth and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition dimethicone which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.
It should be noted that it is obvious to prepare a composition that does not comprise a H2 receptor antagonist since Axford et al., Smart et al. and Tsoukali et al. do not disclose that a H2 receptor antagonist is required in their composition.

Claims 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Axford et al., Smart et al. and Tsoukali et al. as applied in claim 18 above and further in view of Shi (US 5,646,130).
The difference between Applicant’s claimed method and the method taught or suggested by Axford et al., Smart et al. and Tsoukali et al. is that Axford et al., Smart et al. and Tsoukali et al. do not disclose the molecular weight of the alginate or alginic acid.  
Shi discloses alginic acid with molecular weight of about 240 kD that are isolated from marine algae (see col. 5, lines 4-6).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal having molecular weight of 240 kD as taught by Shi, and a bicarbonate salt of an alkaline metal or alkaline earth and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition dimethicone which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.
One having ordinary skill in the art would have been motivated, to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal having molecular weight of 240 kD as taught by Shi, and a bicarbonate salt of an alkaline metal or alkaline earth and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition dimethicone which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Axford et al., Smart et al. and Tsoukali et al. as applied in claim 18 above and further in view of O'Lenick (Cosmetics & Toiletries; March 10, 2010) and Garegnani et al. (US 20160243144 A1).
The difference between Applicant’s claimed method and the method taught or suggested by Axford et al., Smart et al. and Tsoukali et al. is that Axford et al., Smart et al. and Tsoukali et al. do not disclose the use of a simethicone.  
O'Lenick discloses that simethicone is an oral anti-foaming agent used to reduce bloating, discomfort and pain caused by excess gas in the stomach or intestinal tract (see page 1, lines 6-8). That is, simethicone is also an antiflatulent.
Garegnani et al. disclose that simethicone emulsion and dimethicone are antifoaming agents (see page 9, [0130]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal having molecular weight of 240 kD as taught by Shi, and a bicarbonate salt of an alkaline metal or alkaline earth and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition dimethicone which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., to also include simethicone in the composition which like dimethicone is also antifoaming agent and has the same utility of being antiflatulent, based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.
One having ordinary skill in the art would have been motivated, to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal having molecular weight of 240 kD as taught by Shi, and a bicarbonate salt of an alkaline metal or alkaline earth and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition dimethicone which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., to also include simethicone in the composition which like dimethicone is also antifoaming agent and has the same utility of being antiflatulent, based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.

Claims 26, 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Axford et al., Smart et al., and Tsoukali et al. as applied in claim 18 above, and further in view of Rosenblatt et al. (WO 2014113269 Al).
The difference between Applicant’s claimed method and the method taught or suggested by Axford et al., Smart et al. and Tsoukali et al. is that Axford et al., Smart et al. and Tsoukali et al. do not disclose the use of the specific recite dimethicone.  
Rosenblatt et al. disclose a cetyl dimethicone and dimethicone copolyol (see page 4, [0006]).  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal, and a bicarbonate salt of an alkaline metal or alkaline earth and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition a dimethicone such as the dimethicone disclosed by Rosenblatt et al. which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.
One having ordinary skill in the art would have been motivated, to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal, and a bicarbonate salt of an alkaline metal or alkaline earth and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition a dimethicone such as the dimethicone disclosed by Rosenblatt et al. which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Axford et al., Smart et al., and Tsoukali et al. as applied in claim 18 above, and further in view of Baldacci (WO 2017013542 A1).
The difference between Applicant’s claimed method and the method taught or suggested by Axford et al., Smart et al. and Tsoukali et al. is that Axford et al., Smart et al. and Tsoukali et al. do not disclose the use of the specific alginate salt, magnesium alginate.  
Baldacci discloses magnesium alginate having molecular weight of 10,000 Da (10 kDa) and 350,000 Da (350 kD) (see page 5, last paragraph [0006]).  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal such as magnesium sulfate disclosed by Baldacci, and a bicarbonate salt of an alkaline metal or alkaline earth such as potassium bicarbonate and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition a dimethicone such as the dimethicone disclosed by Rosenblatt et al. which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.
One having ordinary skill in the art would have been motivated to treat extraoesophageal symptoms, disorders or effects caused or triggered by pharyngolaryngeal reflux and/or backflow of the gastric content or acid gastric vapours from the stomach into an extraoesophageal area, wherein said extraoesophageal area is selected from among the upper respiratory airways, comprising the larynx, the pharynx or the oral cavity in a patient comprising administering to said patient a composition in solid form comprising an alginic acid or a salt thereof of an alkaline metal or of an alkaline earth metal such as magnesium sulfate disclosed by Baldacci, and a bicarbonate salt of an alkaline metal or alkaline earth such as potassium bicarbonate and/or a carbonate salt of an alkaline metal or alkaline earth as taught by Axford et al. and to include in the composition a dimethicone such as the dimethicone disclosed by Rosenblatt et al. which has the same utility of treating extraoesophageal symptoms or disorders as taught by Smart et al., based on factors such as the severity of the extraoesophageal symptoms or disorders, and also since Smart et al. disclose that the antacid combinations DA (dimethicone/antacid) and AA (alginate/antacid) are both equally effective in providing relief of symptoms of gastro-oesophageal reflux and both significantly improved heartburn, acid regurgitation and flatulence, and that DA (dimethicone/antacid) may have an advantage in improving oesophageal histological appearances, and because one of ordinary skill in the art would expect that the composition which treats oesophagitis and symptomatic reflux oesophagitis which is a constituent of gastroesophageal reflux disease (GERD) would treat GERD and its esophageal symptoms (such as heartburn heartburn and acid regurgitation) and thus its extraesophageal symptoms extraesophageal symptoms GERD such as chronic cough, asthma and laryngitis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623